Citation Nr: 1735864	
Decision Date: 08/29/17    Archive Date: 09/06/17

DOCKET NO.  11-13 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for right shoulder tendonitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Maddox, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 2000 to November 2000.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania which denied a rating increase in excess of 20 percent for the Veteran's service connected right shoulder tendonitis.

In August 2010, the Veteran filed a notice of disagreement, was provided a statement of the case in April 2011, and in May 2011 perfected his appeal to the Board.

In October 2016, the Veteran testified at a Travel Board hearing conducted at the Philadelphia RO before the undersigned.  A copy of the transcript has been associated with the claims file.
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In February 2010, the Veteran was afforded a VA examination for right shoulder tendonitis.  The Veteran testified during an October 2016 Travel Board hearing that his shoulder disability had worsened since his February 2010 VA examination.  He asserted that while his range of motion is not affected, he experiences radiating pain and numbness down to his fingers.

While the Board regrets the additional delay, the Board finds that a remand is necessary to adequately rate the Veteran's right shoulder disability.



Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all outstanding  VA treatment records.

2.  After the development requested above has been completed, schedule the Veteran for a VA examination for the purpose of ascertaining the current nature and severity of his service-connected right shoulder tendonitis.  In addition to the standard joints examination of the shoulder, the examiner must address whether the Veteran has any neurological manifestations of his service connected right shoulder tendinitis, to include whether his right shoulder tendinitis results in numbness and /or tingling of his right upper extremity, to include his right hand and fingers.


The Veteran's claims file must be made available to and be reviewed by the examiner, and he or she must indicate whether such review was accomplished.


All findings, conclusions, and the rationale for all opinions expressed by the examiner should be provided in a report.  Please note that an examiner's report where the examiner cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.

3.  After completing the above, and undertaking any additional evidentiary development deemed necessary, readjudicate the issue remaining on appeal.  If any benefit sought is not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES G. REINHART	
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

